PCIJ_B_13_ILOCompetenceEmployer_LNC_NA_1926-07-23_ANX_01_NA_NA_FR.txt. 25

ANNEXES A L’AVIS N° 13

A. — PIÈCES TRANSMISES PAR LE SECRÉTAIRE GÉNÉRAL, DE LA SOCIÉTÉ DES
NATIONS EN DATE DU I7 AVRIL 1926, CONFORMÉMENT A LA RÉSOLUTION
ADOPTÉE PAR LE CONSEIL DE LA SOCIÉTÉ DES NATIONS LE 17 MARS 1926:

Copie. certifiée conforme de l’avant-projet, de convention sur le
travail de nuit dans les boulangeries, adopté en 1924 par un vote
provisoire de la Conférence internationale du Travail lors de sa
sixième session (en français et en anglais).

Copie certifiée conforme du projet de convention concernant le
travail de nuit dans les boulangeries, adopté en 1925 par la Confé-
rence internationale du Travail lors de sa septième session (en
français et en anglais).

Comptes rendus imprimés de la sixième session de la Conférence
internationale du Travail (en français et en anglais).

Comptes rendus imprimés de la septième session de la Confé-
rence internationale du Travail (en français et. en anglais).

Extraits certifiés conformes des procès-verbaux de la trentitme
session du Conseil d’administration du Bureau international du
Travail (5me et ome séances).

B. — PIÈCES TRANSMISES PAR LA FEDERATION SYNDICALE INTERNATIONALE
EN ANNEXE AU MÉMOIRE DÉPOSÉ PAR CETTE ORGANISATION :

I. — Sommaire de deux manifestes contre le travail de nuit dans
les boulangeries, adoptés par le Congrés international des
ouvriers boulangers à Cologne, 14 et 15 octobre 1922 (en
frangais et en anglais).

II. — Texte de la résolution pour le maintien de l'interdiction
et la compléte disparition du travail de nuit dans les bou-
langeries, adoptée par le Congrés international des ouvriers
boulangers à Berne, 23 avril 1924 (en français et en anglais).

TI. — Informations sociales, vol. XVI, n° 4 (en français et en anglais) bd
IV. — Rapport sur le travail de nuit dans les boulangeries. Bureau
international du Travail, Genève, 1924 (en français et en

anglais).

V..— Lettre du Directeur de la Capitale fédérale Vienne a toutes

les autorités politiques municipales d’arrondissement à la

date du 1o février i923 (en français, en anglais et en alle-
mand). ‘

VI. — Rapport sur la situation en Hollande en regard au travail
de nuit dans les boulangeries (en français et en anglais).
20

AVIS CONSULTATIF N° 13

VII. — Revue internationale de la Boulangerie, 1ère année, n° 1,

novembre 1924.

VIII. — Lettre originale de l’Union centrale ‘des corporations de

boulangers allemands Germania à M. Jean Schifferstein,
Zürich, 4, Kôrnerstrasse 12, à la date du 1o mars 1926
(en français, en anglais et en allemand).

VIII a..— Discours prononcé par M. Heinrich Müller à la sixième ses-

sion de la Conférence internationale du Travail (en alle-
mand).

IX. — Lettre originale du Syndicat patronal des petites et moyennes

boulangeries de l'Ile-de-France aux sénateurs, à la date du
10 avril 1926 (en français et en anglais).

© X. — Contrat original d'association entre Mme Vve Darribehaude,

d’une part, et MM. Sampieri Camille et Bergeron Gilbert, d’autre
part, à la date du 31 août 1922 (en français et en anglais)

C. — Prèces TRANSMISES PAR L'ORGANISATION INTERNATIONALE DES EM-
PLOYEURS INDUSTRIELS :

Consultation donnée par MM. Berthélémy, Le Fur et Julliot

de la Morandière.

Consultation donnée par sir Leslie Scott et M. E. J. Rimmer.

D. — DossIER COMPLÉMENTAIRE MIS A LA DISPOSITION DE LA COUR PAR LE
DIRECTEUR. DU BUREAU INTERNATIONAL DU TRAVAIL :

I. —

6. —

7 —

Texte des projets de convention et des recommandations adoptés
par la Conférence internationale du Travail au cours de ses
sept premières sessions (en français et en anglais).

Questionnaire relatif au travail de nuit dans les boulangeries,
adressé par le Bureau international du Travail aux gouvernements
avant la sixième session de la Conférence du Travail (en français
et en anglais).

Rapport et rapport supplémentaire relatifs au travail de nuit
dans les boulangeries, établis d’après les réponses des gouverne-
ments au questionnaire du Bureau international du Travail
(en français et en anglais).

Rapport destiné à la septième session de la Conférence et conte-
nant les amendements proposés par les gouvernements à l'avant-
projet de convention sur le travail de nuit dans les boulangeries,
adopté provisoirement par la Conférence à sa sixième session
(en français et en anglais).

État des ratifications de la Convention sur l'emploi de la céruse
dans la peinture à la date du 1€ mai 1926.

Tableau relatif à la législation de divers pays sur le travail de
nuit dans les boulangeries.

Collection d'exemples de restrictions apportées par la loi à la
liberté professionnelle des employeurs.
